Broyles, C. J.,
dissenting. The amended petition, properly construed (most strongly against the plaintiff), shows that the plaintiff when he was on the defendant’s premises was a mere licensee; and it is well settled by numerous adjudications of the Supreme Court, this court, and courts of other jurisdictions, that the owner of premises will not be liable for an injury to a licensee unless it was caused by wilful and wanton negligence of the owner. The instant petition fails to allege that either the defendant, or its negro servant who swept off the chemical substance from the machine in question, had either actual or constructive knowledge of the harmful and dangerous nature of the substance; and the petition fails to allege that the defendant or its servant knew or ought to have known that the sweeping of the substance from the machine was a dangerous act, or that it would probably result in injury to the plaintiff. Therefore it is my view that the petition failed to show that the plaintiff’s injury was occasioned by the wilful and wanton negligence of the defendant. I think the court erred in overruling the general demurrer to the petition.